Title: From George Washington to John Rumney, 5 July 1784
From: Washington, George
To: Rumney, John

 

Sir,
Mount Vernon 5th July 1784

I have been favor’d with your letter of July 1783. the business which gave rise to it, was settled before the letter came to my hands. Having imbibed a warm friendship for your oldest Son while living, any act by which I could consistently have given aid to your other son, or that would render a service to you, would have afforded me pleasure: of this I pray you to be assured, as also of the sincerity of my condolence on the loss you have sustained in Colo. Rumney who was an amiable Man, & a worthy Citizen of this Country. I am Sir &c. &c.

G: Washington

